Exhibit 10.32

EMPLOYMENT, CONFIDENTIALITY, SEVERANCE

AND NON-COMPETITION AGREEMENT

THIS EMPLOYMENT, CONFIDENTIALITY, SEVERANCE AND NON-COMPETITION AGREEMENT (this
“Agreement”) is effective as of March 13, 2007 by and between Bill Fathers, an
individual residing at [                                         
                               ] (the “Executive”), and SAVVIS, INC., a Delaware
corporation, and all its subsidiaries (collectively referred to as the
“Company”). Capitalized terms used but not defined herein have the respective
meanings ascribed to such terms in Section 7 of this Agreement.

WHEREAS, Executive acknowledges that:

 

  •  

the Company and its Affiliates are and will be engaged in a number of highly
competitive lines of business;

 

  •  

the Company and its Affiliates conduct business throughout the United States and
in numerous foreign countries;

 

  •  

the Company and its Affiliates possess Confidential Information and customer
goodwill that provide the Company and its Affiliates with a significant
competitive advantage; and

 

  •  

the Company’s and its Affiliates’ success depends to a substantial extent upon
the protection of its Confidential Information (which includes trade secrets and
customer lists) and customer goodwill by all of their employees;

 

  •  

Executive has and will continue to have possession of Confidential Information;
and

WHEREAS, if Executive were to leave the Company, the Company and its Affiliates
would in all fairness need certain protections to prevent competitors from
gaining an unfair competitive advantage over them.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. Term of Agreement. This Agreement will remain in effect from the date hereof
until the date the Executive’s employment with the Company terminates for any
reason. The following provisions shall survive termination or expiration of this
Agreement for any reason, to the extent applicable and in accordance with their
terms: Sections 4, 5, 6 and 8. Executive’s employment is “at-will”, and nothing
contained herein shall be deemed a guarantee of employment with Company for any
period of time.

2. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company in the
position to which he or she is appointed from time to time. Executive’s position
as of the date of this Agreement is Senior Vice President, Engineering and
Development. During the term hereof, Executive will be employed by the Company
on a full-time basis and shall perform the duties and responsibilities of his or
her position and such other duties and responsibilities on behalf of the Company
and its Affiliates, reasonably related to that position, as may be designated
from time to time by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Board”) or other designee.

(b) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. The Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may otherwise be expressly approved in advance by the
Compensation Committee or other designee in writing.



--------------------------------------------------------------------------------

3. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof, and subject to performance of the
Executive’s duties and the fulfillment of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary, which as of the date of execution of this Agreement is set at the
rate of Two Hundred Ninety Seven Thousand Dollars ($297,000) per annum, payable
in accordance with the regular payroll practices of the Company for its
executives subject to adjustment from time to time by the Compensation
Committee, in its sole discretion. Such base salary, as from time to time
adjusted, is hereafter referred to as the “Base Salary”.

(b) Incentive and Bonus Compensation.

(i) For service rendered during the Company’s fiscal year ending December 31,
2007, the Executive will be eligible, at the Compensation Committee’s
discretion, to receive a bonus payment equal to 50% of Base Salary, pro rated
for the number of months of service rendered by the Executive during 2007 and
payable in accordance with the terms of the Company’s 2007 Annual Incentive
Plan.

(ii) Commencing on January 1, 2008 and for the remainder of the term hereof, the
Executive shall be entitled to participate in the Company’s Annual Incentive
Plan (the “Annual Incentive Plan”) on terms to be determined annually by the
Compensation Committee prior to the commencement of each fiscal year. Nothing
contained herein shall obligate the Company to continue the Annual Incentive
Plan. Any compensation paid to the Executive under the Annual Incentive Plan
shall be in addition to the Base Salary. Except as otherwise expressly provided
under the terms of the Annual Incentive Plan or this Agreement, the Executive
shall not be entitled to earn bonus or other compensation for services rendered
to the Company.

(c) Stock Options. Subject to approval by the compensation committee, the
Company shall grant to the Executive an option to purchase 125,000 shares of the
common stock, $.01 par value, of the Company under the SAVVIS, Inc. Amended and
Restated 2003 Incentive Compensation Plan (the “Plan”) at an exercise price per
share equal to the public market closing price on the business day immediately
prior to the date of grant (the “Option”). The shares that are subject to the
Option shall vest at the rate of twenty-five percent (25%) per year on each of
the first four (4) anniversaries of the grant date; provided that the Executive
is still employed by the Company on each such vesting date. Vesting of the
Option is also subject to the terms of Section 4(c)(ii) of the Agreement. Except
as may be modified by the terms of this Agreement, the Option and all other
options granted to the Executive by the Company shall be subject to the terms of
the Plan and any applicable option certificate and shareholder and/or option
holder agreements and other restrictions and limitations generally applicable to
equity held by Company executives or otherwise required by law.

4. Termination of Employment.

 

  (a) Executive’s employment with the Company may be terminated as follows:

 

  (i) by the Company with Cause;

 

  (ii) by the Company without Cause;

 

  (iii) upon Executive’s death or Disability (defined herein);

 

  (iv) by Executive with Good Reason; or

 

  (v) by Executive without Good Reason.

 

Page 2 of 10



--------------------------------------------------------------------------------

(b) Upon termination of Executive’s employment for any reason, all rights and
obligations under this Agreement shall cease, except as referred to in Section 1
and except that Executive shall be entitled to (i) payment of his or her salary
through the effective date of termination, plus (ii) payment of any other
amounts owed but not yet paid to Executive as of the effective date of
termination (such as reimbursement for business expenses incurred prior to
termination in accordance with the Company’s expense and reimbursement policy,
plus (iii) any other benefits to which Executive may be entitled which provide
for payment or other benefits following termination (such as under disability
insurance plan).

(c) Severance Benefits.

(i) If the Executive is subject to termination pursuant to an Involuntary
Termination (as defined in Section 7), then in addition to any amounts/benefits
owed under Section 4(b), the Company shall pay the Executive: (x) an amount
equal to 100% of his or her then current annual Base Salary for one year, plus
(y) at the discretion of the Compensation Committee, a pro-rated portion of the
bonus that the Executive would be entitled to receive under the Company’s Annual
Incentive Plan (“Bonus”). The pro-rated Bonus will be calculated by the
Compensation Committee by extrapolating the Company’s anticipated full year
performance based on the current year performance to date and then multiplying
the resulting full year extrapolation a fraction the numerator of which is the
number of days during the calendar year the Executive worked in the year of
Involuntary Termination up to the termination date and the denominator of which
is 365 (the amounts paid under (i) and (ii) constitute the “Severance Payment”).
If the Executive is subject to an Involuntary Termination prior to March 31 of
any calendar year, and has, therefore, not yet received payment for the prior
year under the Annual Incentive Plan, then the Executive will also be entitled
to such payment under the Annual Incentive Plan as he would otherwise have been
entitled to receive to receive had he remained employed on March 31 of the year
of Involuntary Termination.

(ii) Further, if and only if the Involuntary Termination occurs within twelve
(12) months of a Change in Control (a “Change in Control Termination”), then
(x) in addition to the Severance Payment, any stock awards, stock options, stock
appreciation rights or other equity-based awards (each an “Equity Award”) that
were outstanding immediately prior to the effective date of the Change in
Control Termination shall, provided such Equity Awards are assumed by the
acquirer in such Change in Control, to the extent not then vested, fully vest
and become exercisable as of such date and the Executive shall have the right to
exercise any such Equity Award until the earlier to occur of (A) twelve
(12) months from the date of the Change in Control Termination and (B) the
expiration date of such Equity Award as set forth in the agreement evidencing
such award; and (y) the Executive shall be entitled to the Bonus.

(d) Timing of and Conditions to Payment. Any Severance Payment due under
Section 4(c) shall be paid bi-monthly, in accordance with the Company’s standard
payroll procedures, for the twelve (12) month period following the effective
date of termination. Any other provision of this Agreement notwithstanding, no
severance benefits shall be payable unless and until each of the following has
occurred:

(i) the Executive has executed and delivered to the Company a general release
(in a form prescribed by the Company) of all known and unknown claims that he or
she may then have against the Company or persons affiliated with the Company and
has agreed not to prosecute any legal action or other proceeding based upon any
of such claims;

(ii) the Executive has, no later than the effective date of termination,
delivered to the Company a resignation from all offices, directorships and
fiduciary positions with the Company and it affiliates;

(iii) the effective date of the Executive’s Involuntary Termination;

(iv) the date of the Company’s receipt of the Executive’s executed General
Release, which must be no later than 21 days following the effective date of
termination (except in the case of group terminations, such time period shall be
45 days);

 

Page 3 of 10



--------------------------------------------------------------------------------

(v) the expiration of any rescission or revocation period applicable to the
Executive’s executed General Release; and

(vi) the Executive is and continues to be in compliance with all of his or her
obligations under this Agreement, including, without limitation, Sections 5 and
6, and under the agreements and other documents referred to or incorporated by
reference herein.

The Company will commence payment of the Severance Payment within ten
(10) business days of satisfaction / occurrence of the last of the foregoing
items (1) through (5). For purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”), an installment Severance Payment shall be deemed
to be made as of the applicable bimonthly payroll date following the Executive’s
effective date of termination if made by the 15th day of the third calendar
month following such payroll date.

(e) Health Care Benefit. If the Executive elects to continue his or her health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following an Involuntary Termination, then in addition to the benefits
noted above, the Company shall pay the Executive’s monthly premium under COBRA
until the earliest of (i) the close of the twelve-month period following
cessation of his or her employment or (ii) the expiration of the Executive’s
continuation coverage under COBRA.

(f) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(g) Section 409A Savings Clause. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A of the Code, the
Company shall, in consultation with the Executive, modify the Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such
Section 409A or in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive. Notwithstanding any
provision of this Agreement to the contrary, to the extent required in order to
comply with Section 409A of the Code, amounts to be paid under this Agreement
upon the Executive’s termination of employment shall be paid, with interest on
any payment from the termination date until the first business day after the
date that is six months following the termination date at the applicable federal
rate provided in Section 7872(f)(2)(A) of the Code, to the Executive on the
first business day after the date that is six months following the termination
date.

5. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive will have
possession of and access to Confidential Information during the course of
employment. The Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information, and shall
not disclose to any Person or use, other than as required by applicable law or
for the proper performance of his duties and responsibilities to the Company and
its Affiliates, any Confidential Information obtained by the Executive incident
to his employment or other association with the Company or any of its
Affiliates. The Executive understands that this restriction shall continue to
apply after his employment terminates, regardless of the reason for such
termination. The confidentiality obligation under this Section 5 shall not apply
to information which is generally known or readily available to the public at
the time of disclosure or becomes generally known through no wrongful act on the
part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

 

Page 4 of 10



--------------------------------------------------------------------------------

(c) In the event that Executive is requested or becomes legally compelled (by
oral questions, interrogatories, requests for information or documents,
deposition, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, the Executive shall, where permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so that the Company may, at its expense, seek a
protective order or other appropriate remedy (the Executive agrees to reasonably
cooperate with the Company in connection with seeking such order or other
remedy). In the event that such protective order or other remedy is not
obtained, the Executive shall furnish only that portion of the Confidential
Information that the Executive is advised by counsel is required, and shall
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded such Confidential Information. In addition, the Executive may
disclose Confidential Information in the course of inspections, examinations or
inquiries by federal or state regulatory agencies and self regulatory
organizations that have requested or required the inspection of records that
contain the Confidential Information provided that the Executive exercises
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded to such Confidential Information. To the extent such
information is required to be disclosed and is not accorded confidential
treatment as described in the immediately preceding sentence, it shall not
constitute “Confidential Information” under this Agreement.

6. Certain Covenants.

(a) The Executive agrees that, during his employment with the Company, he or she
will not undertake any outside activity, whether or not competitive with the
business of the Company or its Affiliates that could reasonably give rise to a
conflict of interest or otherwise materially interfere with his or her duties
and obligations to the Company or any of its Affiliates.

(b) During the term of Executive’s employment and for twelve (12) months
following termination of his or her employment for any reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise:

(i) compete with the Company or any of its Affiliates within the geographic area
in which the Company does business or undertake any planning for any business
competitive with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during the Executive’s employment, and further agrees not to work or provide
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, to any Person who is engaged in
any business that is competitive with the business of the Company or any of its
Affiliates for which the Executive has provided services. The foregoing,
however, shall not prevent the Executive’s passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company; or

(ii) solicit or encourage any customer of the Company or any of its Affiliates
to terminate or diminish its relationship with them; or

(iii) seek to persuade any such customer of the Company or any of its Affiliates
to conduct with anyone else any business or activity which such customer
conducts with the Company or any of its Affiliates; provided that these
restrictions shall apply only if the Executive has performed work for such
Person during his employment with the Company or one of its Affiliates or has
been introduced to, or otherwise had contact with, such Person as a result of
his employment or other associations with the Company or one of its Affiliates
or has had access to Confidential Information which would assist in the
Executive’s solicitation of such Person.

 

Page 5 of 10



--------------------------------------------------------------------------------

(iv) solicit for hiring any employee or independent contractor of the Company or
any of its Affiliates or seek to persuade any employee or independent contractor
of the Company or any of its Affiliates to discontinue or diminish such employee
or independent contractor’s relationship with the Company or any of its
Affiliates.

(c) Cooperation and Non-Disparagement. The Executive agrees that, during the
Restricted Period, he or she shall cooperate with the Company in every
reasonable respect and shall use his or her best efforts to assist the Company
with the transition of the Executive’s duties to his or her successor. The
Executive further agrees that, during the Restricted Period, he or she shall not
in any way or by any means disparage the Company, the members of the Company’s
Board or the Company’s officers and employees.

(d) Assignment of Inventions. The Executive shall promptly and fully disclose
all Work Product (defined herein) to the Company. Executive hereby assigns to
the Company all of Executive’s rights, title, and interest (including but not
limited to all patent, trademark, copyright and trade secret rights) in and to
all work product prepared by Executive, made or conceived in whole or in part by
Executive within the scope of Executive’s employment by the Company or within
six (6) months thereafter, or that relate directly to or involve the use of
Confidential Information (“Work Product”). Executive further acknowledges and
agrees that all copyrightable Work Product prepared by Executive within the
scope of Executive’s employment with the Company are “works made for hire” and,
consequently, that the Company owns all copyrights thereto. The Executive agrees
to execute any and all applications for domestic and foreign patents, copyrights
or other proprietary rights and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Work Product to the Company
and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Work Product. The Executive will not charge the
Company for time spent in complying with these obligations. Notwithstanding the
foregoing, any provision in this Agreement which provides that Executive shall
assign, offer to assign, any of his or her rights in an invention to the Company
shall not apply to an invention that the Executive developed entirely on his or
her own time without using the Company’s equipment, supplies, facilities, or
trade secret information except for those inventions that either:

(i) relate at the time of conception or reduction to practice of the invention
to the Company’s business or actual demonstrably anticipated research or
development of the Company; or

(ii) result from any work performed by the Executive for the Company.

(e) Acknowledgement Regarding Restrictions. The Company has expended a great
deal of time, money and effort to develop and maintain its confidential business
information which, if misused or disclosed, could be very harmful to its
business and could cause the Company to be at a competitive disadvantage in the
marketplace. The Company would not be willing to proceed with the execution of
this Agreement but for the Executive’s signing and agreeing to abide by the
terms of this Agreement. The Executive recognizes and acknowledges that he or
she has and will have access to Confidential Information of the Company, and
that the Company, in all fairness, needs certain protection in order to ensure
that the Executive does not misappropriate or misuse any trade secret or other
Confidential Information or take any other action which could result in a loss
of the goodwill of the Company and, more generally, to prevent the Executive
from having or providing others with an unfair competitive advantage over the
Company. To that end, the Executive acknowledges that the foregoing
restrictions, both separately and in total, are reasonable and enforceable in
view of the Company’s legitimate interests in protecting the goodwill,
confidential information and customer loyalty of its business. To the extent
that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is somehow overbroad or otherwise unreasonable, that
provision shall not be void but rather shall be limited only to the extent
required by applicable law and enforced as so limited to the greatest extent
allowed by law, and the validity or enforceability of the remaining provisions
of this Agreement shall be unaffected and such adjudication shall not affect the
validity or enforceability of such remaining provisions.

 

Page 6 of 10



--------------------------------------------------------------------------------

(f) Right to Injunctive Relief. The Executive further agrees that in the event
of any breach hereof the harm to the Company will be irreparable and without
adequate remedy at law and, therefore, that injunctive relief with respect
thereto will be appropriate. In the event of a breach or threatened breach of
any of the Executive’s obligations under the terms of Sections 5 or 6 hereof,
the Company shall be entitled, in addition to any other legal or equitable
remedies it may have in connection therewith (including any right to damages
that it may suffer), to temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach (without the obligation to post
bond), together with reasonable attorney’s fees incurred in preliminarily
enforcing its rights hereunder. The Executive specifically agrees that if there
is a question as to the enforceability of any of the provisions of Sections 5 or
6 hereof, the Executive will not engage in any conduct inconsistent with or
contrary to such Section until after the question has been resolved by a final
judgment of a court of competent jurisdiction.

7. Definitions.

(a) Definition of “Affiliate.” For all purposes under this Agreement,
“Affiliate” shall mean, with respect to any Person, all Persons directly or
indirectly controlling, controlled by or under common control with such Person,
where control may be by either management authority, contract or equity
interest. As used in this definition, “control” and correlative terms have the
meanings ascribed to such words in Rule 12b-2 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

(b) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following (i) the Executive’s willful and continued failure to
perform substantially the duties of his/her responsibilities (other than due to
physical or mental incapacity); (ii) the Executive’s unauthorized use or
disclosure of trade secrets which causes substantial harm to the Company;
(iii) the Executive’s engaging in illegal conduct that is likely to be injurious
to the Company; (iv) the Executive’s acts of fraud, dishonesty, or gross
misconduct, or gross negligence in connection with the business of the Company;
(v) the Executive’s conviction of a felony; (vi) the Executive’s engaging in any
act of moral turpitude reasonably likely to substantially and adversely affect
the Company or its business; (vii) the Executive engaging in the illegal use of
a controlled substance or using prescription medications unlawfully; (viii) the
Executive’s abuse of alcohol; or (ix) the breach by the Executive of a material
term of this Agreement, including, without limitation, his or her obligations
under Sections 5 or 6.

(c) Definition of “Change in Control.” For all purposes under this Agreement,
“Change in Control” shall mean any transaction in which a Person or group (other
than a group consisting of one or more of the Persons listed on Schedule A
attached hereto and their respective Affiliates) becomes the beneficial owner
directly or indirectly (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% (on a fully-diluted basis) of the total capital stock of the
Company’s entitled to vote ordinarily for the election of directors.

(d) Definition of “Confidential Information.” For all purposes under this
Agreement, “Confidential Information” shall mean any and all information of the
Company and its Affiliates that is not generally known by others with whom they
compete or do business, or with whom any of them plans to compete or do business
and any and all information, publicly known in part or not, which, if disclosed
by the Company or its Affiliates would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i) trade secrets, the development, research, testing, manufacturing,
marketing and financial activities of the Company and its Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iv) the identity and special
needs of the customers of the Company and its Affiliates and (v) client lists
and the people and organizations with whom the Company and its Affiliates have
business relationships and the substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates have received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.

 

Page 7 of 10



--------------------------------------------------------------------------------

(e) Definition of “Disability.” For all purposes under this Agreement,
“Disability” shall mean the Executive becoming disabled during his employment
hereunder through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for one hundred and eighty
(180) days during any period of three hundred and sixty-five (365) consecutive
calendar days.

(f) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean (i) an unconsented-to change in the Executive’s position as
officer of the Company that materially reduces his or her authority or level of
responsibility, (ii) a reduction in his or her level of compensation (including
base salary and target bonus) other than pursuant to a Company-wide reduction of
compensation, or (iii) a relocation of his or her place of employment from the
metropolitan area in which the Executive is located at the time of resignation,
provided and only if such change, reduction or relocation is effected by the
Company without his or her consent.

(g) Definition of “Intellectual Property.” For all purposes under this
Agreement, “Intellectual Property” shall mean inventions, discoveries,
developments, methods, processes, compositions, works, concepts and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during the Executive’s employment and during the period
of six (6) months immediately following termination of his employment that
relate to either the Products or any prospective activity of the Company or any
of its Affiliates or that make use of Confidential Information or any of the
equipment or facilities of the Company or any of its Affiliates.

(h) Definition of “Involuntary Termination.” For all purposes under this
Agreement, “Involuntary Termination” shall mean termination of employment under
Section 4(a)(ii) or Section 4(a)(iv).

(i) Definition of “Person.” For all purposes under this Agreement, “Person”
shall mean an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(j) Definition of “Products.” For all purposes under this Agreement, “Products”
shall mean all products planned, researched, developed, tested, manufactured,
sold, licensed, leased or otherwise distributed or put into use by the Company
or any of its Affiliates, together with all services provided or planned by the
Company or any of its Affiliates, during the Executive’s employment.

8. Miscellaneous Provisions.

(a) Conflicts. If any provision of this Agreement conflicts with any other
agreement, policy, plan, practice or other Company document, then the provisions
of this Agreement will control. This Agreement will supersede any prior
agreement between the Executive and the Company with respect to the subject
matters contained herein and may be amended only by a writing signed by an
officer of the Company (other than the Executive).

(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with an overnight courier, with
shipping charges prepaid. In the case of the Executive, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Senior Vice President of Human Resources.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

Page 8 of 10



--------------------------------------------------------------------------------

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or to interfere with or otherwise restrict in any way the rights of the Company
or any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause and with or without notice.

(f) Choice of Law; Venue. The parties acknowledge that they each have, and will
continue to have, substantial contacts with the State of Missouri, where the
Company has its headquarters. This Agreement has been drafted and negotiated in
the State of Missouri. To ensure that any disputes arising under this Agreement
are resolved in accordance with the parties’ expectations, this Agreement shall
be governed by and construed under the laws of the State of Missouri and
applicable federal laws. The substantive law (and statutes of limitations) of
the State of Missouri shall be applied to disputes arising under this Agreement,
as the parties agree that their expectations with respect to the scope and
enforcement of this Agreement are based on Missouri law, and that Missouri law
is therefore more applicable to such disputes. Should Missouri law be found not
to apply to this Agreement for any reason, the parties agree that the severance
benefit described in Section 4 shall not be payable, the provisions of Section 4
notwithstanding. Each party agrees that any proceeding relating to this
Agreement shall be brought in the state courts of Missouri located in St. Louis
County or the federal courts of the District of Missouri, Eastern Division. Each
party hereby consents to personal jurisdiction in any such action brought in any
such Missouri court, consents to service of process by the methods for notice
under Section 8(b) hereof made upon such party, and such party’s agent and
waives any objection to venue in any such Missouri court or to any claim that
any such Missouri court is an inconvenient forum.

(g) Attorney’s Fees. In the event of any action by either party to enforce or
interpret the terms of this Agreement, the prevailing party with respect to any
particular claim shall (in addition to other relief to which it or he may be
awarded) be entitled to recover his or its attorney’s fees in a reasonable
amount incurred in connection with such claim.

(h) Successors. This Agreement and all rights of the parties hereunder shall
inure to the benefit of, and be enforceable by, such parties’ personal or legal
representatives, executors, administrators, successors, heirs and assigns, as
applicable.

(i) Entire Agreement. This Agreement, together with the other agreements and any
documents, instruments and certificates referred to herein, constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior discussions, negotiations, proposals,
undertakings, understandings and agreements, whether written or oral, with
respect to the subject matter contained herein.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

SAVVIS, INC.    EXECUTIVE       By:    /s/ Mary Ann Altergott 6/6/07    By:   
/s/ Bill Fathers 6/6/07 Name:    Mary Ann Altergott    Name:    Bill Fathers
Title:    Senior Vice President, Human Resources          

 

Page 9 of 10



--------------------------------------------------------------------------------

Schedule A

Welsh, Carson, Anderson & Stowe VIII L.P.

Welsh, Carson, Anderson & Stowe VII L.P.

Welsh, Carson, Anderson & Stowe VI L.P.

WCAS Management Corporation

Constellation Venture Capital II, L.P.

Constellation Venture Capital Offshore II, L.P.

The BSC Employee Fund IV, L.P.

CVC II Partners, LLC

MLT LLC

Oak Hill Special Opportunities Fund, L.P.

 

Page 10 of 10